Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Brian W. Chellgren on 09/07/2021. The application has been amended as follows:

Tittle:
Tittle is changed to --Process for duplex rotary reformer--

Claim:

1. (Currently Amended) A method for calcination of organic material, comprising: 
providing a kiln having two opposing ends with a waste entrance and a syngas exit at one end and a non-rotating reactor containing a steam reformer comprising heating elements at the other end, and a rotatable outer wall including a helical spiral flight affixed to an interior of the rotatable outer wall; 
conveying organic material from the entrance toward the other end by rotation of the spiral flight; 
heating the organic material by the steam reformer to form hot syngas; 
directing the hot syngas into the reactor and around the heating elements; [[and]] 
heating the spiral flight by flowing the hot syngas from the reactor toward the syngas exit; and
reheating the syngas with waste heat from the kiln; 
wherein the spiral flight and a portion of the rotatable outer wall combine to create an internal gas passage, and said heating the spiral flight is by flowing the hot syngas within the internal gas passage.

8-20. (Canceled)



29. (Currently Amended) The method of claim [[28]] 1 which further comprises shift converting at least a portion of the reheated syngas to hydrogen.

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-4, 6, 21-27 and 29-31 is indicated because: the applicant’s argument on Remark filed on 05/24/2021 has been fully considered and it is persuasive such that the prior art of record does not anticipate or render fairly obvious in combination with all the additional limitations of the claimed invention such as a helical spiral flight affixed to an interior of the rotatable outer wall … reheating the syngas with waste heat from the kiln… as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
10/20/2021